Dear Mr. Clouatre:
You have requested the opinion of this office on the following issue:
  Under the applicable provisions of the Louisiana Public Bid Law, may the School Board utilize its own employees to construct buildings that are valued at less than the threshold limit set forth in the Public Bid Law?
La. R.S. 38:2212B contains the following relevant language:
  Those contracts let by any public entity for public works estimated to cost in excess of the contract limit shall be advertised and let by contract to the lowest responsible bidder. Public works, other than the construction of buildings, which are estimated to cost less than the contract limit, may be undertaken by the public entity with its own employees. [Emphasis added.]
This provision authorizes a public entity to undertake public works which cost less than the contract limit (presently $100,000) to do so with their own employees, but explicitly excepts from that authority "the construction of buildings". Therefore, it is our opinion that your School Board may not construct a building utilizing its own employees. Such work must be contracted to a private contractor, even though it need not be advertised and let by bid since the cost is less than the contract limit of $100,000 set forth in the Public Bid Law
I trust that this answers your inquiry. Please do not hesitate to contact me if you need further assistance with this matter.
Very Truly Yours,
RICHARD P. IEYOUB
                            By: __________________________ GLENN R. DUCOTE Assistant Attorney General
RPI/GRD/dra